Citation Nr: 0000103	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  98-03438A	)	DATE
	)
	)


THE ISSUE

Whether a November 1997, decision by the Board of Veteran's 
Appeals denying service connection for residuals of a right 
shoulder injury contained clear and unmistakable error (CUE).


REPRESENTATION

Moving Party Represented by:  AMVETS


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from November 1945 to June 
1947.

In November 1997, the Board of Veterans' Appeals (BVA or 
Board) issued a decision that denied service connection for 
residuals of a right shoulder injury.  In April 1999, the 
Board notified the veteran of the requirements necessary to 
file a motion for revision of the November 1997 decision on 
the grounds of CUE.  The veteran submitted his CUE motion in 
June 1999.  

The Board notes that, subsequent to the November 1997 Board 
decision, the veteran submitted additional evidence in 
connection with his motion for CUE.  Under 38 C.F.R. 
§ 20.1405(b), no new evidence will be considered in 
connection with the disposition of the motion.  Such evidence 
may be used in an attempt to reopen the veteran's claim and 
therefore it is therefore referred to the RO for appropriate 
action.  


FINDING OF FACT

The veteran has not made specific allegations of error of law 
or fact regarding the November 1997 Board decision that 
denied service connection for residuals of a right shoulder 
injury.


CONCLUSION OF LAW

The veteran has not presented a viable claim of clear and 
unmistakable error in the November 1997 Board decision that 
denied service connection for residuals of a right shoulder 
injury.  38 U.S.C.A. § 7111 (West 1991); 38 C.F.R. §§ 
20.1400, 20.1403, 20.1404, 20.1405 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

In March 1994, the veteran filed a claim seeking, among other 
things, service connection for a right shoulder disorder.  He 
maintained that he injured his right shoulder in service when 
he was thrown from the back of a truck on October 18, 1946, 
and that his currently diagnosed contusion, right shoulder 
rotator cuff injury, was incurred in service as a result of 
the truck accident.  In rating decisions dated in May 1994, 
January 1995, and September 1995, the RO denied the veteran's 
claim.  In November 1997, the Board affirmed these rating 
decisions, finding that a chronic right shoulder disorder was 
not present in service or until many years thereafter, and 
was unrelated to any incident of service.  The Board 
determined that a medical opinion from Harley Racer, M.D., 
that the veteran's right shoulder disorder was related to 
service was based on the veteran's reported history and not 
on any treatment records, and was less probative than the 
service medical records and the medical records from shortly 
after service, that indicated no right shoulder disorder.

The veteran maintains that the November 1997 Board decision 
was clearly and unmistakably erroneous.  The law provides 
that a decision by the Board is subject to revision on the 
grounds of clear and unmistakable error.  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  38 U.S.C.A.  §§ 5109A, 7111. (West 1991).

The available evidence at the time of the Board's November 
1997 decision consisted of the veteran's service medical 
records, the daily sick report for the veteran's unit, VA 
examination reports dated in February 1948 and June 1994, 
letters dated in 1946 that the veteran wrote home, a 
photograph of a wrecked Jeep, private treatment records from 
September 1984 to September 1993, a September 1995 statement 
from Dr. Racer, and oral testimony from the veteran submitted 
at a personal hearing in August 1996.

The veteran's service medical records noted no complaint of, 
or treatment for, any right shoulder pain or injury, or any 
injury relating to an automobile accident.  Daily sick 
reports from the veteran's unit indicate that he was placed 
on the sick list on October 18, 1946.  The veteran's service 
separation examination report noted no neurological or 
musculoskeletal defect.  A March 1948 VA examination report 
noted no complaints of any right shoulder symptoms, and no 
right shoulder disorder was diagnosed.  

The veteran, in one of his letters home, reported that his 
injuries from the truck accident consisted of lacerations to 
the face, slight concussion, partial amnesia, and body 
bruises.  The veteran further wrote "so you see, I wasn't 
hurt very bad."  In a subsequent letter, he said "well I'm 
all over that accident, the aftermath I mean.  The only thing 
I've got to remember the wreck is a scar over my left eye and 
some pictures."  In none of the letters did the veteran 
refer to any right shoulder injury or pain.  

Private treatment records from September 1994, noted that the 
veteran complained of chronic right shoulder pain.  He 
reported receiving an injection of steroids in 1980.  In 
September 1993, he again complained of right shoulder pain 
and gave a history of having a torn rotator cuff.  The report 
from VA examinations conducted in April and May 1994 noted 
that the veteran complained of some discomfort of the right 
shoulder, an inability to throw a ball due to pain, and an 
inability to lift "any appreciable weight," with his right 
arm since being thrown from a truck in service and landing on 
his shoulder.  The examiner's diagnosis was contusion right 
shoulder, rotator cuff injury.  X-rays were taken in May 1994 
and the results indicated "changes consistent with chronic 
rotator cuff injury/impingement in the right shoulder."  

In September 1994, the veteran reported that he had received 
medical treatment from Silas Anderson, M.D., from 1947 to 
1955, that Dr. Silas had died in 1955, and that the veteran's 
medical records from that period had been destroyed.  He next 
received treatment from Dr. Racer from 1955 to 1980.  Dr. 
Racer's records, however, had been destroyed by fire.  
Records of subsequent treatment, the veteran indicated, were 
already in the claims folder.  

Dr. Racer's September 1995 statement reported that he had 
treated the veteran from 1955 to 1978, and that the treatment 
records had all been destroyed.  Dr. Racer stated, however, 
that he remembered vividly that on may occasions the veteran 
sought treatment for complaints of pain and limitation of use 
of the right shoulder.  He also recalled the veteran 
providing a medical history of suffering a motor vehicle 
accident in service, "with closed head injury (loss of 
consciousness for three days in a military hospital), and 
pain, stiffness, and limited range of motion of his right 
shoulder."  He recalled further that the veteran had sought 
an orthopedic consultation in about 1972 that confirmed the 
diagnosis of rotator cuff tear.  Dr. Racer opined that the 
veteran sustained a rotator cuff tear of the right shoulder 
as a direct result of the motor vehicle accident in 1946 and 
suffered significant permanent partial disability due to the 
injury. 

At his personal hearing in August 1996, the veteran testified 
that he had been riding in a three-quarter ton truck with six 
or seven other soldiers when the driver died at the wheel, 
causing the vehicle to hit a tree and flip over, throwing the 
veteran 20 to 30 feet to land on his head and shoulder.  He 
said that he recalled waking up in the hospital and being 
sore all over, that his uniform was torn, and that he had to 
get a new battle jacket.  The veteran testified that, prior 
to service, he used to be able to pitch a ball and played a 
variety of sports, but that after service, he could not throw 
overhand, or "do anything that requires strength overhand."  
He further testified that he did not recall receiving 
treatment for his shoulder until the 1950's and indicated 
that the reason he did not say anything or seek medical 
treatment earlier than that was that he thought the condition 
would improve and he did not initially associate his 
inability to throw overhand with his shoulder injury.  
Finally, the veteran, in reference to Dr. Racer's September 
1995 statement, said that Dr. Racer had not seen the 
veteran's service medical records and had no information 
other than the information provided by the veteran.  

Review to determine whether clear and unmistakable error 
exists in a final Board decision may be initiated by the 
Board, on its own motion, or by a party to that decision in 
accordance with 38 C.F.R. § 20.1404.  

A claimant's motion must set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be denied.  38 C.F.R. § 20.1404(b).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).

Neither the Secretary's failure to fulfill the duty to assist 
nor a disagreement as to how the facts were weighed or 
evaluated constitutes clear and unmistakable error.  38 
C.F.R. § 20.1403(d).

The veteran was provided with CUE regulations in April 1999, 
which advised him of the specific filing and pleading 
requirements governing motions for review on the basis of 
CUE.  In response, the veteran filed his CUE motion in June 
1999.  He submitted several pages of evidence, consisting in 
large part of evidence that had previously been submitted.  
In addition, the veteran also submitted a statement dated in 
May 1999, from Mark C. Engasser, M.D., who said that he was 
currently treating the veteran for his right shoulder 
disorder, and that, based on the veteran's reported history, 
it was his medical opinion that the veteran's right shoulder 
disorder was incurred in service.  However, as noted in the 
Introduction to this decision, page 2, under 38 C.F.R. 
§ 20.1405(b) no new evidence will be considered in connection 
with the disposition of the motion for CUE.

The Board finds that the veteran's CUE motion of June 1999 
contains no more than a general assertion of CUE with respect 
to the Board decision of November 1997.  The veteran has made 
no specific allegation of error of fact or law regarding the 
earlier decision.  Nor has the veteran made any specific 
allegations of error in earlier statements submitted to VA.  
Instead he has pointed to minor errors or inaccuracies in the 
record, such as the fact that he did not fall out of a 1/2 ton 
truck, it was, instead, a 3/4 ton weapons carrier that flipped 
over after the driver hit a tree, and the fact that he was 
stationed in Asaka, Japan, not Osaka.  He also asserted that 
the BVA had made its decision on the "recap" of the Hearing 
Officer set forth in the latter's decision, that the Hearing 
Officer "did not submit an objective decision", and that he 
was biased.  The veteran does not state how he concluded that 
the Board made its decision "largely" on the basis of the 
Hearing Officer's decision or that how the decision of the 
Board would have been manifestly different or how the 
evidence would have warranted only one conclusion, that of an 
allowance, but for the Hearing Officer decision.  To the 
extent that the veteran implicitly maintains that the Board 
improperly weighed or evaluated the evidence in the decision 
of November 1997, the Board must point out that disagreement 
as to how the facts were weighed or evaluated has been 
specifically precluded as a basis for CUE in 38 C.F.R. 
§ 20.1403(d)(3).  The Board, in November 1997, determined 
that Dr. Racer's opinion that the veteran's right shoulder 
disorder was related to service, based as it was on the 
veteran's reported history and not on any treatment records, 
was less probative than the service medical records and the 
medical records from shortly after service, that indicated no 
right shoulder disorder.  The veteran points to no specific 
error that undebatedly demonstrates that the Board was wrong 
in making that determination.  

As far as any other basis for CUE is concerned, the Board 
must emphasize that, in a CUE motion, it is incumbent upon 
the moving party to set forth clearly and specifically the 
alleged CUE, and that non-specific allegations of failure to 
follow regulations or failure to give due process, or any 
other general non-specific allegations of error, are 
insufficient to satisfy this requirement under 38 C.F.R. 
§ 20.1404(b).  Moreover, motions which fail to comply with 
the requirements set forth in 38 C.F.R. § 20.1404(b), shall 
be denied.  Consequently, in view of the fact that the 
veteran has failed to comply with 38 C.F.R. § 20.1404(b), and 
that no other allegation of CUE is supported by the record as 
noted above, the Board has no alternative but to deny the 
veteran's motion for CUE.


ORDER

The veteran's motion for revision or reversal of the Board's 
November 1997 decision denying service connection for 
residuals of a right shoulder disorder on the basis of clear 
and unmistakable error is denied.




		
	BRUCE KANNEE 
Member, Board of Veterans' Appeals


 


